                                                                          FILED
                      UNITED STATES DISTRICT COURT                            MAY 1 5 2019
                          DISTRICT OF MONTANA                           Clerk, U S District Court
                                                                            District Of Montana
                            BILLINGS DIVISION                                      B.llings




                                              CV-19-13 -BLG-SPW-TJC
DESIGN BASICS, LLC,

                    Plaintiff,                       ORDER

 vs.

K.W. SIGNATURE HOMES, INC. ,

                    Defendant.



       Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

       IT IS ORDERED:

       1. The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry of judgment.

       2.    Pursuant to 28 U.S.C. §636(b )(1 )(B), the case is referred to the

Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all

necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate

Judge's jurisdiction by 28 U.S.C. §636(b )(1 )(A).
3.   The Clerk of Court is directed to forthwith notify the parties of the making of

this Order.

      DATED this    If~
                      day of May, 2019.


                                      ~
                                      onorableSusan
                                                    ~v~ .
                                                      P. Watters,
                                      United States Magistrate Judge
